DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Cho et al. (US Patent No. 10,334,200 B2).
In considering claim 1, Cho et al. discloses all the claimed subject matter, note 1) the claimed a display device is met by the display unit 180 (Fig. 1, col. 3, line 63 to col. 4, line 40), 2) the claimed a storage is met by the storage unit 140 (Fig. 1, col. 5, lines 4-18), 3) the claimed a controller, wherein the controller is configured to perform processes of extracting, from a moving picture acquired from the storage, subjects included in the moving picture and information about each of the subjects is met by the control unit 170 (Fig. 1, col. 3, line 63 to col. 4, line 40), 4) the claimed selecting a target of magnification display from among the subjects by referring to the information is met by the display device 100 which obtains the location information of a zoom-in region 1500 corresponding to a point where the pointer 900 is located (Figs. 15-17, col. 27, line 49 to col. 28, line 42), and 5) the claimed controlling the display device to display the 
In considering claim 2, the claimed wherein the information includes at least any one of a size of each of the subjects, a position of each of the subjects, presence or absence of a face of each of the subjects, a facial expression of each of the subjects, a movement of each of the subjects, a direction of each of the subjects, the number of the subjects, brightness of each of the subjects, and a composition of each of the subjects information is met by the display device 100 which obtains the location information of a zoom-in region 1500 (Figs. 15-17, col. 27, line 49 to col. 28, line 42).  
20	In considering claim 4, the claimed wherein the controlling process comprises in response to user operations, switching between overall display of the moving picture and magnification display of the subjects is met by the display zoom-in partial image 1600 corresponding to the zoom-in region 1500 on the main screen of the display unit 180 (Figs. 15-17, col. 27, line 49 to col. 28, line 42).  
In considering claim 5, the claimed wherein the extracting process comprises extracting the subjects and the information from the moving picture in response to a switch to the magnification display of the subjects is met by the display device 100 which obtains the location information of a zoom-in region 1500 corresponding to a point where the pointer 900 is located (Figs. 15-17, col. 27, line 49 to col. 28, line 42).
	Claim 6 is rejected for the same reason as discussed in claim 1 above.
Claim 7 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. 10,334,200 B2) in view of Miller, II et al. (US Patent No. 6,400,852 B1).
In considering claim 3, Cho et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the selecting process comprises referring to the information about a subject selected as the target, to determine a ratio of magnification of a region including the selected subject. Miller, II et al. teach that the decompressed data is retrieved from the frame buffer by a video processor which retrieves the data at a rate compatible with the rate at which data is to be displayed by the screen, commonly, the picture format of the A/V data provided by the source is different than the picture format of the display screen such that the number of pixels and the aspect ratio (i.e., the ratio of the number of pixels in each of the horizontal and vertical dimensions of a frame) of the source data is different from that of the display (col. 1, line 28  to col. 2, line 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio as taught by Miller, II et al. into Cho et al.’s system in order to improve the system and method of performing the zoom function in a display system.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sakai et al. (US Patent No. 8,953,860 B2) disclose information processing apparatus and information processing method.
	Choi (US Patent No. 8,102,461 B2) discloses mobile communication terminal and method for displaying image using focus information thereof.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRANG U TRAN/Primary Examiner, Art Unit 2422